Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lined out IDS item was not provided in English.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-16  are rejected under 35 U.S.C. 103 as being unpatentable over Weber 6784233 in view of Chen 2017/0247539 and Ko 2012/0259058.
	Weber exemplifies (#2) a blend of 49.8 parts polycarbonate, 39 parts polybutylene terephthalate, 10 parts MBS, 1 part stabilizer and 0.2 parts citric acid hydrate. Normalized to 100 polycarbonate this becomes 100 polycarbonate, 78 polyester, 20 MBS, 2 stabilizer and 0.4 citric acid monohydrate. The citric acid monohydrate presumably provides citric acid in the final composition as Weber (col 13 line 55) prefers citric acid. The 0.4 parts citric acid hydrate would provide ~0.37 parts citric acid.
This example lacks polyphosphonate. However, Weber (col 15 line 33-40) suggests phosphorous containing flame retardants at 0-30%. 
	Polyphosphonate flame retardants are known for blends of polycarbonate with polyester. Chen 2017/0247539 shows examples (eg # E2-E7) of polycarbonate/polyester compositions flame retarded with NOFIA HM1100 (table 1). NOFIA HM1100 is applicant’s preferred polyphosphonate (page 14 line 20 of spec).
	Ko (paragraph 7,8; table 3) is further cited to show high Mw polyphosphonates are superior to more common low Mw phosphorous compounds.
 If Weber’s cited composition were modified to include 5-30% of flame retardant while maintaining the same relative amounts of the original components, the relative amounts would be:

               original                  @ 30% added flame retardant          normalized to 100 PC                        
                  49.8         PC                        34.9                                        100
                   39           PBT                      27.3                                        78.2
                   10           MBS                       7                                            20
                    1            stab                       0.7                                          2.0
                   0.2     citric acid hydrate       0.14                                       0.40
                   (0.17)    (0.18 citric acid)      (0.13)                                     0.37
                      0         flame retardant         30                                        85.6


At the highest suggested amount of flame retardant (ie 30%) applicant’s 80-200 parts of flame retardant per 100 of polycarbonate would be met. The ratio of polyphosphonate to acid would be 85.6/0.37 or 1:0.0043 (ie “about” 1:0.005) which meets applicant’s range.
	It would have been obvious to add NOFIA HM1100 polyphosphonate flame retardant to Weber’s example for the expected improvement of flame retardance.

	In regards to applicant’s dependent claims:
	The polyester/polyphosphonate ratio is 78.2/85.6.
	The polyester/acid ratio is 78.2/0.37.
	Presumably, the flame retarded version of Weber’s cited example would exhibit the same combustion time, Vicat and cracking resistance as applicant as the proposed combination results in applicant’s preferred ingredients and amounts.
Weber’s composition is useful for various articles (col 15 line 61-66).

Claims 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The amount of polyphosphonate is these claims is higher than reasonably suggested by the rejection.

Applicant's arguments filed 11/10/22 have been fully considered but they are not persuasive. 
Applicant argues that the proposed rejection doesn’t suggest the high amounts of polyphosphonate now required.
This is not convincing. As shown in the rejection, adding 30% polyphosphonate flame retardant to the cited example would result in the amounts of polyphosphonate now required.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	11/22/22